The jury, under the direction of his Honor, returned a verdict for the plaintiff, and the defendant appealed.
after stating the case, proceeded: The word "land              (390) legally includeth all castles, houses and other buildings, so as passing the land or ground, the structure or building thereupon passeth therewith." (1 Thomas' Coke, 197.) "If a man grant all his lands, he grants thereby all his mines of metal, and other fossils, his woods, his waters, and his houses, as well as his fields and meadows." (2 Bl. Com., 18.) The word "land" includes not only the face of the earth, but everything under it or over it. The stable was fixed to the land, and was in law a part of it. It could not be, nor was it severed by the unsealed writing which Ransom gave to Johnson. It remained as part of the land, and passed under the deed to James Ransom, and again it passed with the land by the deed to the plaintiff. The written license given by Ransom might have excused a trespass committed in entering and taking the stable, whilst he was the owner of the premises. It did not operate as a conveyance of the stable, for the stable being a part of the realty, could not pass, except by such a conveyance as would pass the land. A license to commit a trespass is a very different thing from a conveyance, which will pass the land, or any of its appurtenances. When Ransom sold the land, the stable passed, and the license to enter was revoked; it was not incorporated in the deed to Ransom, and it was therefore, as to his bargainee, a nullity.
PER CURIAM.                                 Judgment affirmed.
Cited: Dills v. Hampton, 92 N.C. 571; McCoy v. Lumber Co., 149 N.C. 3. *Page 318